Case 3:19-mj-00239-HTC Document 6 Filed 09/19/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA
-VS- Case No. 3:19mj239

MELISSA A. DAVIS

 

ORDER

The above-named defendant having appeared before the court, and having been
examined by the undersigned, and the court having determined from the sworn testimony
of the defendant that said defendant is qualified for appointment of counsel pursuant to the
provisions of the Criminal Justice Act, it is hereby ORDERED:

The FEDERAL PUBLIC DEFENDER, 3 West Garden Street, Suite 200, Pensacola,
Florida 32502, telephone number (850) 432-1418, is appointed to represent this defendant
and serve as counsel of record in the above-styled cause. Further proceedings will be held
before the United States District Court on, November 4, 2019 at 8:30 A.M. Ifa Criminal
Justice Act (CJA) panel attorney is selected by the Public Defender as Defendant's attorney,
this order authorizes payment of the CJA attorney for work on behalf of Defendant from
the time that attorney was contacted by the Public Defender to take the case and agreed to
take the case, even though that work predated this order.

DONE and ORDERED this _|4“iay of September, 2019.

Moar Shai Coummn
HOPE THAI CANNON
UNITED STATES MAGISTRATE JUDGE

 

 
